Earl Warren: And I was about to ask you just as we -- we adjourn. Suppose this man had never gotten to a jury, suppose on arraignment, the judge had made coercive statement of that kind and counsel had then decided to plead guilty and -- and he had plead guilty and it was reversed, would -- would that be in jeopardy because it deprived him of a jury trial?
Robert Kasanof: Certainly not, Your Honor.
Earl Warren: It did, isn't it?
Robert Kasanof: He would be put after his collateral attack or appellate review, what have you, in status quo ante. He would be back where he was before the harm was done to him. That's exactly our contention here. Two harms were done to him. He was coerced into pleading guilty and he sets that plea aside but he was also coerced out of a jury trial after four days of trial in which -- this is unlike Downum, no evidence was taken in. This is a case where the Government had put in most of its case. Four days of jury trial makes a critical difference and if there were magical way to avoid the passage of time and reassemble that jury and let him continue, that might be a remedy. But the passage of time, the discharge and separation of the jury forever destroyed in effective way to put him back where he was before the injury was done to him. I -- I would like to say that we are not seeking to come within an exception. The basic -- a basic question here is not the Ball rule, which the Government speaks of so eloquently, the basic question here is the Constitution, which prohibits anyone being twice put in jeopardy. The Government seeks to expand an exception which already exists. This Court is -- is called upon in this case to decide whether it will give a narrow constricted meaning to the protection against double jeopardy. We say and I think the double jeopardy protection is one of those protections which everyone talks about, laymen and lawyers alike. It's like every man's home is his castle, that's double jeopardy. This is part of the currency, which the general public associates with all fair and civilized criminal proceeding. For this Court to restrict that protection does no service to the cause of law enforcement, the Government argues that they're trying to concur a benefit on the defendant by making appellate review freer. They want to confer that benefit by abrogating an expressed provision of the Constitution. That is not the kind of benefit which defendants or society at large needs to have conferred upon. Basically, this is a standard mistrial case. The subsequent judgment, coerced judgment does not alter it. It seems incredible that the Government should argue that Tateo, because in addition to being coerced out of his jury trial, was coerced into an -- an illegal plea, served seven years, came back, the Government reinstated him, threatened him with the -- the electric chair, is in a worst position than Downum. And that is what I take to be the essential thrust of the Government's argument. We do not attack and -- and this decision does not involve changing the basic retrial rule. But it does involve something that has a real practical meaning for defendants in the trial courts today. There is a pressure on the District Courts with an increasing load of work to get dispositions to move things along, to conclude trials. This case stands, we would assert for a simple and wholesome salutary proposition that when you've reached that point, where both sides have joined issue and a jury trial has commenced, the burden of an improper termination of that trial falls on the prosecution that the defendant's liberty cannot be twice assailed, that it can't be required to run the gantlet twice and this is not an academic case. Judge Weinfeld speaks in his opinion setting this side about the very real ordeal of this trial. The Government wants Tateo to undergo that ordeal again. This Court, when it extended the mistrial rule in Gori, said that, "Where a judge acted to terminate the defendant's right of jury trial, out of the solicitude for the defendant's rights, that was not going to be used to bar retrial." And explicitly in Gori said, "We defer the question on whether on -- on the question of what happens when the judge unwisely or arbitrarily exercises his discretion to terminate a jury trial. You have here an unappealed finding. The Government has no quarrel with Judge Weinfeld's finding that this trial, Tateo's constitutional right to conclude the trial, was coercively terminated. The Government does not question the correctness of Judge Weinfeld's finding to that effect. The question which was deferred in Gori is here today. It is the question of whether when a defendant in a federal criminal case commences his jury trial and the judge takes that right from him. He can be tried again. There is no reason for distinguishing this case from the plain holding of the mistrial cases that the Government's argument is that because he is worse off before -- because he suffered a greater harm, he should have fewer rights to the protection against double jeopardy. Such an argument, I respectfully urge, does not sound logically and doesn't make good sense in view of the kind of pressure which realistically, day to day working trial on his face in the federal criminal courts.
Hugo L. Black: Did I understand you correct that they say that this would be different in -- on this -- tried the case half-way before the jury? The judge had called him in his office and told him what he said (Inaudible) what he said here and that the State could then try and fight.
Robert Kasanof: No, Your Honor.
Hugo L. Black: I did -- I -- I --
Robert Kasanof: No.
Hugo L. Black: You didn't say that?
Robert Kasanof: No, I did not say that. I didn't -- if I -- I did not -- I did not mean to express that thought. I don't recall exactly what I said. I did not mean to express that.
Byron R. White: Yes, but you're making the same argument if the prosecution had -- the prosecutors simply come to the defendant's counsel and said, "Look, you," this is midway in the trial, "You plead guilty to three counts and we'll dismiss the -- we'll dismiss the kidnapping count." And the lawyer thought it over and said, "Alright, we'll -- we'll do that." And entered the plea of guilty, he was sentenced and then this -- then this collateral proceeding, claiming that -- claiming that he was induced to terminate the trial by a (Inaudible) on one count.
Robert Kasanof: Let me say first that that is not the situation or anything like the situation here because Judge Weinfeld explicitly, in his opinion says, this is not a case where a defendant faces the realities of how a trial is going.
Byron R. White: But your principle would be --
Robert Kasanof: No.
Byron R. White: -- like the case, wouldn't it?
Robert Kasanof: No, I don't believe it would. I think my --
Byron R. White: Why not?
Robert Kasanof: -- principle would reach the case where the prosecutor comes into the defendant and his lawyer then says, "We are going to press for the death penalty, we expect to get it, we will recommend it, we -- we will -- we will use every -- every resource to punish you for seeking to -- punish you for seeking a jury trial." That's what Judge Weinfeld found here. His opinion makes it very clear that Tateo's right to continue his jury trial was being exercised under the threat of a penalty. And I say that if you force a defendant in a federal criminal trial to abandon that right under the shadow of a penalty and I don't care where the penalty comes from, whether it's the Government, the Court, I would say that when he is forced to abandon that right, he cannot be tried again.
Byron R. White: Well, if you promise to -- if you requirements to dismiss the count carrying a death penalty, where are -- is that -- is that any less coercive?
Robert Kasanof: I think that's something you have to look at specific context. I can see, as a practical reality to the kind of fair-minded, open rational discussion between prosecutors and defense counsel, which we all know goes on in trial of criminal cases, and I can see the same factual result being the result of a brutal cruel calculated threat and attempt to punish the defendant for exercising his right to a jury trial. Now, Judge Weinfeld found that this was a threat and the Government has not contested Judge Weinfeld's finding and I think that's as far as we have to go. Other cases would turn on their facts but I think this -- the mistrial cases and I think there are no exceptions to say that when a man is forced against his will and -- and certainly, no benefit, no tenderness to the defendant here, nothing like Gori, but bludgeoned effectively, objectively, whatever the judge's intention, bludgeoned out of his right to complete that jury trial, that ends it constitutionally. He can't be tried again. I -- I would -- I -- I would add, of course, that the judge's threat is far -- has a far more ominous flavor to it than a prosecutor's threat as the judge clearly is in the position to exercise the power which is implicit in the threat.
Earl Warren: Did you asked for a new trial in -- in the 2255 proceeding?
Robert Kasanof: Well, it was -- it was prior counsel and the answer is no, as I read the papers, Your Honor.
Earl Warren: Well, I -- I'm just reading Judge Weinfeld's opinion and he said accordingly, the motion to vacate and set aside the judgement --
Robert Kasanof: I can answer that --
Earl Warren: -- of the conviction entered thereon and for a new trial is granted.
Robert Kasanof: No, Your Honor, although -- neither the Government -- I don't think the Government says that, no, the -- on page 30 -- 36 of the record, it is a motion to vacate the judgment and again, the -- the nearest thing to that is to be found on page 39 where the defendant, and this is by prior counsel so I take no either pride nor --
Byron R. White: I beg your pardon.
Robert Kasanof: Page -- pages 36 and 39, "Your deponent further play -- prays that this Court thereupon that he shall be granted the vacation of judgment and discharge from custody or in the alternative to be rearranged to plead de novo of the indictment." Well, what he was re-arraigned, he plead de novo that well-recognized plea in bar of former jeopardy. I -- I don't think this case can be made to turn on scrivener's errors. I think the question is -- is squarely before you. He did not, in so many words, ask for a new trial. He asked to be discharged or plead de novo. He plead double jeopardy when he was -- when he was re-arraigned.
William J. Brennan, Jr.: I -- I'm -- am I right in my recollection that 2255 explicitly authorizes the judge gaining relief under that Section to direct a new trial?
Robert Kasanof: It -- it seems to do so, Your Honor.
William J. Brennan, Jr.: Well, I don't have it before me.
Robert Kasanof: I don't have it -- I understand that -- that it -- it authorizes him to grant an -- the construction, which I understand has been put on, to grant appropriate relief to discharge --
William J. Brennan, Jr.: Now, we are -- do you not -- you call a language whether to just grant appropriate relief?
Robert Kasanof: I think -- I think -- I think, towards a new trial appear, I just don't know. If you ask me Your Honor but I -- I don't think that -- that we -- that we make out any part of our case on the -- on the language of the statute. We make out our argument basically on the question that when that jury was coercively taken away from him, that was the last chance the Government gets out of it.
Speaker: (Inaudible)
Earl Warren: Well --
Robert Kasanof: I do, Your Honor.
Speaker: (Inaudible)
Robert Kasanof: Absolute -- I don't think -- and I don't think 2255 contemplated this -- this sort of a situation.
William J. Brennan, Jr.: Well, now, what -- what the statute says, I have it now, the Court shall vacate and set the judgment aside and shall discharge the prisoner or resentence him or grant a new trial or correct the sentences may appear appropriate. Now, what did Judge Weinfeld in fact did?
Robert Kasanof: He ordered a new trial.
Earl Warren: But wasn't he testify the --
Robert Kasanof: But Judge Tyler explicitly found that Judge Weinfeld did not consider this question. He didn't have it before. I mean this -- this was not in anyway a holding by Judge Weinfeld that a new trial was indicated. No way passed on the jeopardy question which was never tendered to him by counsel at that time.
Earl Warren: Well Mr. Kasanof, I -- I'm just wondering if this trial for relief of yours isn't a sufficient justification for -- for what Judge Weinfeld said in his last paragraph. You say your deponent further prays this Court that thereupon, he shall be granted the vacation of judgment and discharge from custody or in the alternative to be re-arraigned to plead de novo to the aforesaid indictments and for such other, further and different relief as to this Court may seem just and proper in the interest of justice, now, isn't that in essence, a request for a new trial?
Robert Kasanof: No, Your Honor.
Earl Warren: What does it mean?
Robert Kasanof: Since I wasn't the author, I can only speak from the objective evidence but I would say what it means, is that he'd be permitted to plead de novo which he did, he pleaded double jeopardy under the plea in bar and the interest of justice, this phrase, other and further relief is one which is -- some courts insist on the -- as a matter of practice, some District Courts want in all the papers in case they modify the relief in terms of date and time, submit order, that I think is a practice matter, I don't think that it would be fair to decide a constitutional question in terms of the almost liturgical language of practicing lawyers who put this in to permit a District Court to hear it on a Monday or a non-motion day. I would -- I would simply once again reiterate that we seek here to vindicate one of those few -- few rights in the area of criminal procedure and there are relatively few, which is expressly treated in the Constitution of United States. We say that under an unbroken line of cases, the termination here was improper. We say that to adopt the Government's policy arguments, for abridging that expressed provision of the Constitution in order to confer some imagined benefit in terms of freer appellate review, is to turn justice upside down. We say that Judge Tyler was right. He did the right thing in reason, law and fairness.
Earl Warren: Mr. Rosenberg -- very well.